United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2008
                                   ___________

Al Jabbar Salam,                     *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the Eastern
                                     * District of Arkansas.
Arkansas Department of Correction;   *
- King, Ms., Property Officer,       *    [UNPUBLISHED]
Tucker-Unit; - Cobbs, Ms., Lt.,      *
Tucker-Unit,                         *
                                     *
             Appellees.              *
                                ___________

                          Submitted: June 26, 2003
                              Filed: July 30, 2003
                                   ___________

Before BOWMAN, WOLLMAN, and MELLOY, Circuit Judges.
                        ___________

PER CURIAM.

       Arkansas inmate Al Jabbar Salam appeals the district court’s1 preservice
dismissal of his 42 U.S.C. § 1983 action and moves to proceed in forma pauperis
(IFP) on appeal. We grant him leave to proceed IFP, leaving the fee-collection details

      1
       The Honorable Susan Webber Wright, Chief Judge, United States District
Court for the Eastern District of Arkansas, adopting the report and recommendations
of the Honorable J. Thomas Ray, United States Magistrate Judge for the Eastern
District of Arkansas.
to the district court, and we affirm. We agree with the district court that Salam failed
to state any claim for which relief could be granted, see Cooper v. Schriro, 189 F.3d
781, 783 (8th Cir. 1999) (per curiam) (de novo review of 28 U.S.C. § 1915A
dismissal); and we find no abuse of discretion in the district court’s denial of Salam’s
motions to amend his complaint and for appointment of counsel, see Meehan v.
United Consumers Club Franchising Corp., 312 F.3d 909, 913 (8th Cir. 2002)
(motion to amend); Davis v. Scott, 94 F.3d 444, 447 (8th Cir. 1996) (motion for
appointment of counsel).

      Accordingly, we affirm. See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-